181 Ga. App. 594 (1987)
353 S.E.2d 88
ROUNDTREE
v.
THE STATE.
73658.
Court of Appeals of Georgia.
Decided January 23, 1987.
*595 M. E. Thompson, Jr., for appellant.
H. Lamar Cole, District Attorney, Elise B. Ossen, Assistant District Attorney, for appellee.
DEEN, Presiding Judge.
Johnny Roundtree was convicted of armed robbery and appeals following the denial of his motion for a new trial, contending that the trial court erred in admitting into evidence state's exhibit R1, which included a "mug shot" of appellant with the caption "Lowndes Co. Sheriff's Dept., 821044 6-17-82." Held:
Appellant claims that the introduction of the photograph which contained the caption indicating the date of his arrest for a prior crime impermissibly placed his character in evidence.
While the introduction of a mug shot which contains the objected-to information does not render a photographic lineup impermissibly suggestive, Clark v. State, 249 Ga. 18 (287 SE2d 523) (1982), we agree with Justice Weltner's special concurrence that such a photograph is the equivalent of oral testimony establishing appellant's arrest for a prior crime and would therefore impermissibly place his character in evidence. As such testimony is prohibited unless it falls within a recognized exception to the prior crimes rule, it was error for the trial court to permit this photograph to be admitted into evidence with the caption visible.
Judgment reversed. Birdsong, C. J., and Pope, J., concur.